Citation Nr: 0209838	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  01-05 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether a May 3, 1990, rating decision which denied 
entitlement to service connection for hepatitis was clearly 
and unmistakably erroneous.

2.  Entitlement to an effective date prior to April 18, 2000, 
for a grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
September 1977.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which granted service 
connection for hepatitis C and assigned an evaluation of 10 
percent, effective from April 2000.  The veteran disagreed 
with both the disability rating and the effective date of the 
grant for service connection.  A subsequent rating decision 
awarded an increased staged rating, including a 100 percent 
rating from July 2001, but denied an earlier effective date 
for service connection.  The veteran continued his appeal.  
In November 2001 the Board granted an effective date from 
April 2000 to July 2001 for the 100 percent rating and 
remanded the claim for an earlier effective date for service 
connection for hepatitis C to the RO so that the RO could 
adjudicate an intertwined issue in the first instance.  That 
issue, whether a May 1990 rating decision that denied service 
connection for hepatitis contained clear and unmistakable 
error (CUE), was denied by the RO in a February 2002 rating 
decision.  In a supplemental statement of the case, the RO 
also found no basis for an earlier effective date for the 
grant of service connection for hepatitis C.  

The veteran submitted a written response to the denial of 
benefits on a VA form 9, substantive appeal, dated in March 
2002, in which he again set forth his theory that he is 
entitled to an earlier effective date since he had hepatitis 
since service.  In his argument, he urged that the records of 
his hospitalization in service for hepatitis have been in his 
service record all along.  He also wrote the letters 'NOD', 
clearly for notice of disagreement, on the form.  The Board 
notes that the November 2001 remand informed the veteran that 
should he seek to appeal an adverse determination on the 
issue of CUE in the 1990 rating decision, he would need to 
initiate a timely appeal from that denial.  The Board 
observes that the veteran was given all of the proper laws 
with regard to both the CUE and the effective date issue.  
The veteran's submissions evidence an uncontroverted intent 
to appeal both issues.  Thus, although the NOD and 
substantive appeal were on the same form with regard to the 
CUE issue, and there is this arguably, lack of a technically 
perfected appeal, the Board will accept jurisdiction over the 
CUE issue, as it is intertwined with the effective date claim 
and there is clarity as to the intent of the veteran to 
pursue both claims.  Considering the above factors, the 
Board's decision to proceed in adjudicating the CUE claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


FINDINGS OF FACT

1.  In May 1990, the Waco, Texas, RO issued a rating decision 
denying service connection for hepatitis; notice of that 
decision was sent to the veteran's home of record in May 
1990, and the decision was not appealed.  

2.  The claim which was the basis for the May 1990 rating 
decision was received in February 1990 and identified 
hepatitis as a disability for which service connection was 
sought.

3.  The data of record at the time of the May 1990 rating 
decision, show that he had no hepatitis on the then most-
recent VA examination.  

4.  The May 1990 rating decision was reasonably supported by 
the evidence on file at that time and prevailing legal 
authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.  

5.  The veteran reopened the claim of entitlement to service 
connection for hepatitis, now characterized as hepatitis C, 
April 18, 2000.  

6.  Evidence received after the veteran submitted his 
application to reopen the claim included evidence that he was 
first diagnosed as having hepatitis C in March 2000 at a VA 
medical center and medical evidence of a nexus between that 
disorder and the veteran's military service.  


CONCLUSIONS OF LAW

1.  The rating decision of May 3, 1990, was not clearly and 
unmistakably erroneous in denying service connection for 
hepatitis.  38 U.S.C.A. §§ 7105, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.105 (2001). 

2.  The requirements for an effective date prior to April 18, 
1990, for the grant of service connection for hepatitis C 
have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The appellant has theorized that the RO committed significant 
errors in its May 1990 rating decision denying him service 
connection for hepatitis.  He has urged that the RO 
erroneously failed to recognize that he had hepatitis in 
service and that he had it continuously since service. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that the VCAA is not applicable to motions for 
revision of either an RO or a Board decision on the grounds 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

Pursuant to the VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence necessary 
to substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(b)).  Further, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date claim.  
During the course of this appeal, the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for entitlement to an earlier  
effective date for establishment of service connection for 
hepatitis C.  The discussions as contained in the initial 
rating decision, the subsequent rating decisions, in the 
subsequent statement of the case, in the supplemental 
statements of the case, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to assist 
the veteran in substantiating his claim has been identified 
and obtained.  The evidence of record includes the veteran's 
service medical records from active duty, records of 
treatment following service, reports of VA rating 
examinations, and personal statements offered by the veteran 
in support of his claim.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim.  Thus, the obligation that 
the RO provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.  The Board finds that no 
further assistance to the veteran regarding development of 
evidence is required, and would otherwise be unproductive.  

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Generally, a service-connected disability was in May 1990 and 
is now one which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 310 (West 1988); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (West 1991 & Supp. 2001).  

The RO denied the instant claim in 1990 by stating simply 
that hepatitis was not shown on the most recent examination.  
The evidence considered included service medical records and 
a 1978 VA examination report.  Clearly the RO did not conduct 
a contemporaneous examination, but rather relied on the 
evidence of record.  It was noted that that although the 
veteran had hepatitis in 1975 in service, the claim was 
denied because hepatitis was not shown on the last 
examination.  This finding is consistent with the controlling 
regulation.  

To the extent that the veteran's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1990 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as a 1978 report of VA examination were before the 
adjudicator.  That evidence contains no record of hepatitis 
since service, in essence, medical findings which reasonably 
support a denial of service connection for hepatitis.  There 
was ample evidence of the fact that the condition was not 
then present.  It is significant to note that the veteran 
reported in his claim, received in May 1990, that he wanted 
an examination for hepatitis since he was treated for that 
condition in service.  He did not indicate that he was 
presently receiving treatment for hepatitis or that he had 
symptoms of hepatitis.  Further, no hepatitis was shown on 
the 1978 examination report.  

The veteran's service medical records show one reference to 
hepatitis in 1975.  A December 1975 hospital record shows he 
was hospitalized for 11 days for viral hepatitis, type A, HAA 
negative.  No residuals were shown at service separation..  
The record through to 1990 show no relevant complaints or 
findings.  

Thus, there was ample compelling evidence of record in 1990 
for the RO to reach the conclusion that service connection 
for hepatitis was not warranted.  There was sufficient 
evidence of record to submit the RO's determination that the 
preponderance of the evidence was against the claim in 1990.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.

Inasmuch as the veteran also suggests that the failure to 
provide a contemporaneous examination in 1990 indicates CUE, 
the failure of the duty to assist is not CUE as defined in 
the pertinent law and regulations.  Additionally, inasmuch as 
the failure to offer a contemporaneous examination in 1990 
could be contended to be the equivalent of grave procedural 
error as such term is defined by U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) and Simmons v. West, 14 Vet. App. 
84 (2000), the Board does not find this to be the case.  

In Hayre, the Federal Circuit held that "[i]n cases of grave 
procedural error . . . RO or Board decisions are not final 
for purposes of direct appeal".  Hayre, 188 F.3d at 1333.  
Specifically, the Federal Circuit held that an RO's failure 
to obtain the service medical records of the appellant that 
he had specifically requested be obtained and its failure to 
notify him of its failure to obtain them may have constituted 
a grave procedural error and, if so, then the RO decision at 
issue there was not final.  Although in Hayre it was noted 
that where the record does not adequately reveal the current 
state of a veteran's disability in a well-grounded claim, 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, this 
appears to be dictum.  In Simmons, the Court assumed that the 
duty to assist at the determination in question included 
providing the type of medical examination that the appellant 
should have be given, and then examined whether such a breach 
of the duty to assist was a grave procedural error.  Simmons, 
14 Vet. App. at 90.

The claimed breach of the duty to assist in this case, 
failing to provide a VA examination for a claim for service 
connection is similar to the breach of the duty to assist in 
Simmons.  Simmons, 14 Vet. App. at 90.  Unlike in Simmons and 
similar to Hayre, there was in this case a specific request 
by the veteran for assistance in developing his claim for 
hepatitis although he did not specifically request a VA 
examination.  See Hayre, 188 F.3d at 1331-34; Simmons, 14 
Vet. App. at 89.  However, unlike in Hayre, there was no lack 
of notice regarding a failure to obtain records and the 
veteran's claim did not involve the need to obtain service 
medical records.  See Hayre, 188 F.3d at 1334; Simmons, 14 
Vet. App. at 89.  This was not an abnormal situation where 
the Federal Government was in control of evidence necessary 
to prove his claim.  See Hayre, 188 F.3d at 1332; Simmons, 14 
Vet. App. at 90.  The veteran could have easily obtained a 
medical examination from a private physician and submitted 
the results of such an examination to VA, along with any 
other pertinent evidence he wished to submit to VA.

The Court in Simmons held that the particular breach of the 
duty to assist in question was a garden-variety breach of the 
duty to assist, not a grave procedural error, and that the 
Hayre finality exception did not apply to old breaches of the 
duty to assist that did not seriously impair a claimant's 
opportunity to be awarded benefits.  Simmons, 14 Vet. App. at 
91.  The Court defined a grave procedural error as an error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.  Id.

In this case, as noted above, the veteran could have obtained 
an examination from a private physician and submitted the 
results of that examination to VA.  Therefore, the failure to 
provide the veteran with a thorough VA examination prior to 
the denial of his claim is a garden-variety breach of the 
duty to assist and not a grave procedural error.  Id.  Thus, 
it is not an error of such magnitude as to render the May 3, 
1990 rating decision nonfinal as to the denial of service 
connection for hepatitis.  See Hayre, 188 F.3d at 1333; 
Simmons, 14 Vet. App. at 91.

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
May 3, 1990, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

III. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).

The current claim for hepatitis C was received in April 2000.  
An earlier claim for service connection for hepatitis was 
previously and finally disallowed in May 1990, when the RO 
denied service connection for hepatitis, and the veteran did 
not appeal that decision.  Therefore, the claim had been 
finally disallowed, and was subject to reopening only upon 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  In this case, 
the RO determined apparently in December 2000 that VA 
treatment records dated in 2000, which had clearly not been 
of record at the time of the 1990 decision, were new and 
material evidence.  The RO consequently reopened the 
veteran's claim of service connection for hepatitis based 
upon the receipt of that evidence, and granted that claim, 
awarding service connection for hepatitis C.

Under 38 C.F.R. § 3.400(q)(1)(ii) (2001), the effective date 
of an award based upon new and material evidence received 
after final disallowance is the date of the receipt of the 
new claim or date entitlement arose, whichever is later.  
With a reopened, claim, the effective date is the date 
entitlement arose or the date of claim, which ever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii),(r).  In this case, the date 
of claim is April 18, 2000.  

Statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims - both formal and informal - for 
benefits.  In particular, the VA is required to identify and 
act on informal claims for benefits.  See generally 
38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2001); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2001). 

In this regard, the Board recognizes that the date of a VA 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim under certain circumstances.  See 
38 C.F.R. § 3.157(b)(1) (2001).  However, the cited 
regulation is predicated on claims for increase involving a 
prior allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (2001).  In this 
case, the effective date for a claim for increase is not at 
issue and there was no adjudication of the type required by 
38 C.F.R. § 3.157(b).  Thus, in the absence of fulfillment of 
the requirements of 38 C.F.R. § 3.157(b), application of 38 
C.F.R. § 3.157(b)(1) is not appropriate.

A review of the case discloses that the veteran's original 
claim for service connection for hepatitis was received and 
denied May 1990.  There is no suggestion in his statement or 
in the record that he was treated for that condition 
following service.  When he sought to reopen his claim in 
April 2000, he indicated that he had been diagnosed with 
hepatitis C approximately one and a half weeks earlier at the 
local VA medical center.  Records obtained from the VA 
medical center show that he was diagnosed as having hepatitis 
C in March 2000 while he was an inpatient at a VA 
domiciliary.  All of the VA treatment records which comment 
on the onset of the veteran's hepatitis C show that it was 
first discovered in March 2000 when the veteran had blood 
work done while he was an inpatient at the domiciliary.  
There is also an October 2000 VA medical nexus statement that 
the RO considered in granting service connection for 
hepatitis C which related the veteran's current diagnosis of 
hepatitis C to the veteran's hepatitis A diagnosis in 
service.

No further correspondence was received from the veteran about 
hepatitis between the date of his 1990 claim and his attempt 
to reopen the claim in April 2000 after receipt of his 
hepatitis C diagnosis in March 2000.

The Board finds that such findings and conclusions made by 
the RO entitle the veteran to an award of service connection 
that coincides with the date of receipt of the reopened claim 
that was the basis for the current grant. 3.400(q)(1)(ii).  
The date of receipt of that claim is April 18, 2000.

The Board has reviewed all evidence of record, to ascertain 
the earliest possible effective date.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  However, even the most 
a liberal application of the appropriate law compels a 
conclusion that the veteran's claim must fail.  Where the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the veteran is entitled to an effective 
date of April 18, 2000, and no earlier, for the award of 
service connection for hepatitis C.



ORDER

The claim that there was clear and unmistakable error in the 
May 3, 1990, rating decision that denied service connection 
for hepatitis is denied.

An effective date prior to April 18, 2000, for the grant of 
service connection for hepatitis C, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

